PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 17/001,356
Filing Date: 08/24/20
Appellant(s): Herbsommer et al. 



__________________
Valerie M. Davis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/21 appealing from the Office Action mailed 08/06/21.
(1) Grounds of Rejection to be Reviewed on Appeal
	The grounds of rejection set forth in the Office action dated from which the appeal is taken have been modified by the Advisory Action mailed 10/13/21. A list of rejections withdrawn by the examiner is included under the subheading “WITHDRAWN REJECTIONS.”

The following ground of rejection is applicable to the appealed claims.
Claims 4-9 and 12-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4-9 and 12-19 of prior U.S. Patent No. 10,754,302. This is a statutory double patenting rejection.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The rejection of claims 10 and 11 under 35 U.S.C. 101 as claiming the same invention as that of claims 10 and 11 of prior U.S. Patent No. 10,754,302.

(2) Response to Argument
On page 9 of the Appeal Brief, the Appellant provides a comparison of claim 4 of the instant application to claim 4 of parent patent US 10,754,302. The bold limitations of the present application are the limitations that the Appellant contends are missing from claim 4 of parent patent US 10,754,302. This comparison is provided below with highlighted limitations in US 10,754,302 for convenience.

    PNG
    media_image2.png
    665
    627
    media_image2.png
    Greyscale


The Appellant points to two limitations in each of the independent claims 4, 6, 8, and 12 that the Appellant believes are not present in the claims of parent patent US 10,754,302. Because the same two limitations are found in each of the independent claims 4, 6, 8, and 12, it will only be necessary to discuss the first independent claim 
Limitation #1: “a signal waveguide including: a gas cell having a sealed interior; and a dipolar gas inside the sealed interior.” The Appellant provides no further arguments with respect to this limitation.
Regarding limitation #1, the portions of US 10,754,302 highlighted above in red recite all the language of limitation #1—although in a different order. The signal waveguide in claim 4 of US 10,754,302 is provided by a gas cell including a sealed interior holding a dipolar gas inside. The claimed structure of this limitation is identical in claim 4 of the present application and claim 4 of US 10,754,302, without further term interpretation required.

Limitation #2: “receiving apparatus coupled to the signal waveguide.” The Appellant contends that this limitation discloses “structural differences of two physical elements being coupled together.” See page 8 of the Appeal Brief. 
Regarding limitation #2, the issue lies in the meaning/interpretation of the term “coupled.” As currently recited in claim 4 of the present application, the coupling of the receiving apparatus and the signal waveguide does not require a physical coupling. The Examiner’s interpretation of the word “coupled” is that two structural, electrical elements can be joined by way of a common signal, i.e. coupled through a signal. In this case this coupling signal is the so-called “second electromagnetic wave” of claim 4 of US 10,754,302. The second electromagnetic wave in claim 4 of US Patent 10,754,302 is claimed as passing through the dipolar gas of the signal waveguide, then is provided to 
The concept of elements being “signal coupled” is well understood in the art. For example, para. [0032] in the PGPUB of the present application teaches conductors 141 and 142 being “physically isolated form one another” yet still coupled “capacitively, inductively …” to transfer the TX signal energy. 
Dictionary.com provides further support for the position that electrical elements can be coupled with a signal. Definition 11b for the word “couple” under the subheading “Electricity” reads: to bring (two electric circuits or circuit components) close enough to permit an exchange of electromagnetic energy. 
Not only is the concept of elements being “signal coupled” well understood in the art (for example, see the dictionary.com definition provided above), but the Appellant’s own specification supports this interpretation by discussing physically isolated structures being coupled with a signal. See para. [0032] in the PGPUB version of the present application.
Using this accepted definition/interpretation of the term “coupled”, the section of claim 4 of US 10,754,302 highlighted above in blue recites language for coupling the receiving apparatus and the signal waveguide using the second electromagnetic wave.




Respectfully submitted,
/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        
Conferees:
/Menatoallah Youssef/SPE, Art Unit 2849   
                                                                                                                                                                                                     /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        









Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.